United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.B., Appellant
and
DEPARTMENT OF THE NAVY, BOSTON
NAVAL SHIPYARD, Boston, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-187
Issued: September 19, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On November 1, 2013 appellant filed a timely appeal from an October 10, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied authorization for hearing aids.
On appeal, appellant contended, inter alia, that OWCP’s decision is based in significant
part on misquoting a physician’s report.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has been previously before the Board.2 In an order issued on May 13, 2013, the
Board remanded this case as OWCP had failed to consider the October 4, 2011 medical report of
Dr. R. Kirk Bohigian, a Board-certified otolaryngologist, finding that appellant’s hearing loss
had been medically evaluated and that appellant may be considered a candidate for hearing aids.
The facts as set forth in the Board’s prior order are hereby incorporated by reference.3
By letters dated June 28 and July 30, 2013, OWCP asked Dr. Bohigian to review the
May 5, 1976 report of Dr. Robert W. Clubb, a Board-certified otolaryngologist, regarding the
accepted hearing loss for appellant. It asked Dr. Bohigian to provide a well-rationalized and
probative report as to how appellant’s need for hearing aids would be causally related to his date
of injury.
In a July 9, 2013 responsive report, Dr. Bohigian conducted a new examination and
audiogram and assessed appellant with sensorineural hearing loss in both ears and cerumen
impaction. Dr. Bohigian stated:
“In summary my impression is that [appellant] has a bilateral moderate to
moderately severe sensorineural hearing loss in both ears by serial audiometric
testing when compared to an audiogram performed in October 2011. There is no
clinical evidence of any otologic inflammatory disease. His external auditory
canals were cleaned of curumen using the operating microscope. He has history
of significant noise exposure as a result of his work [for the employing
establishment] where he was employed from 1942-1973.”
He indicated that he provided appellant with medical clearance for binaural amplification with
hearing aids which he will consider for his sensorineural hearing loss. Dr. Bohigian
recommended a follow-up evaluation with audiometric testing in two years or sooner if needed.
In an October 10, 2013 decision, OWCP denied appellant’s claim as it determined that
the medical evidence failed to establish a causal relationship between appellant’s medical
condition and the accepted work events. In reaching this conclusion, it noted that Dr. Bohigian
found a decrease of approximately 10 decibels in appellant’s sensorineural hearing loss in both
ears and quoted Dr. Bohigian as stating, inter alia:
“This decrease is clearly as a result of the natural aging process in the inner ear
known as [p]resbycusis and evidenced in the results of the exam[ination]s which
2

By September 23, 1976 decision, the Board affirmed in part a July 2, 1976 OWCP decision, finding that
appellant had no more than a 10 percent employment-related binaural hearing loss, for which he received a schedule
award. The Board remanded the case for further development of the pay rate and medical benefit issues. See 27
ECAB 680 (1976).
3

Order Remanding Case, Docket No. 12-1907 (issued May 13, 2013). On September 1, 2012 appellant, then a
52-year-old position classification specialist, alleged that he sustained occupational loss of hearing due to exposure
to loud and injurious noise. He previously received a schedule award for 10 percent bilateral neurosensory hearing
loss.

2

were performed 20 months apart without any significant noise exposure.”
(Emphasis in the original.)
LEGAL PRECEDENT
Section 8103 of FECA provides that the United States shall furnish to an employee who
is injured while in the performance of duty, the services, appliances and supplies prescribed or
recommended by a qualified physician, which OWCP considers likely to cure, give relief, reduce
the degree or the period of disability or aid in lessening the amount of the monthly
compensation.4 In interpreting this section of FECA, the Board has recognized that OWCP has
broad discretion in approving services provided under FECA with the only limitation on
OWCP’s authority being that of reasonableness.5
ANALYSIS
OWCP previously accepted appellant’s claim for binaural hearing loss due to noise
exposure. It denied appellant’s request because Dr. Bohigian had failed to support his
recommendation for hearing aids with sufficient rationale on causal relationship. In the decision,
however, OWCP attributed a conclusion to Dr. Bohigian that was not in his report. “This
decrease is clearly a result of the natural aging process in the inner ear known as presbycusis….”
Dr. Bohigian concluded, inter alia, “[Appellant] has a history of significant noise exposure as a
result of his work in the [employing establishment] where he was employed from 1942
[to] 1973.” He added that he had medically cleared appellant for “binaural amplification with
hearing aids.” The Board concludes that the statement OWCP attributes to Dr. Bohigian is in
error.
The issue to be resolved was whether appellant was entitled to hearing aids as a result of
his employment-related binaural loss of hearing. OWCP’s error in attributing a quote to
Dr. Bohigian that he never made in any report in the record requires that this Board remand the
case to OWCP once again to reconsider the medical evidence in addressing the unresolved issue
of whether appellant is entitled to hearing aids due to his employment-related binaural hearing
loss. Accordingly, this case will be remanded to OWCP for this purpose.6 After such further
development as OWCP deems necessary, it shall issue a de novo decision on appellant’s
entitlement to hearing aids.

4

5 U.S.C. § 8103; see Thomas W. Stevens, 50 ECAB 288, 289 (1999).

5

James. R. Bell, 52 ECAB 416 (2001); see also J.C., Docket No. 13-1413 (issued October 22, 2013).

6

On appeal appellant asks this Board to “reaffirm the November 7, 2011 decision of the Boston Office, entitling
me to hearing aids at the expensive of OWCP....” He appears to be referring to a November 7, 2011 letter to
appellant’s senator wherein OWCP indicated that appellant was entitled to hearing aids at OWCP’s expense. This
letter is not a formal decision; no decision was ever issued granting appellant’s request for hearing aids. The
Board’s jurisdiction is limited to deciding appeals from final adverse decisions of OWCP in cases arising under
FECA. See 20 C.F.R. §§ 501.2(c) and 501.3(a).

3

CONCLUSION
The Board finds that this case is not in posture for decision as to whether OWCP properly
denied authorization for hearing aids.
ORDER
IT IS HEREBY ORDERED THAT the October 10, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to OWCP for further
proceedings consistent with this order of the Board.
Issued: September 19, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

